Citation Nr: 1220907	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  05-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bronchitis (claimed as respiratory problems).

2.  Entitlement to service connection for joint pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991.  He also had reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2008 and January 2011, the Board remanded the case for additional notice to the Veteran and the development of additional evidence.  The case has been returned to the Board for further appellate consideration. 

The issue of entitlement to service connection for bronchitis (claimed as respiratory problems) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  Joint pain was not shown in active service or for several years thereafter, and current joint disorders, diagnosed as bilateral hip spurs, degenerative joint disease of the bilateral knees and bilateral shoulder tendonitis, are not shown to be etiologically related to service, to include service in the Persian Gulf.



CONCLUSION OF LAW

The criteria for establishing service connection for joint pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in November 2003 and October 2008 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The October 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in March 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records and a VA examination report.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, a corrective VCAA notice (that included Dingess/Hartman criteria) was provided to the Veteran in a letter dated in October 2008.  Moreover, the October 2008 letter also requested information concerning medical treatment from the Veteran.  Current VA treatment reports were associated with the claims file.  In addition, a VA joints examination was conducted as requested and an opinion on the claim was provided following claims file review.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting argument in support of his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran's service records show that he served in Saudi Arabia, in the Southwest Asia theater of operations, during the Persian Gulf War.  

Various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date).  

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The Persian Gulf War provisions of 38 U.S.C. § 1117 also provide that, in addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  See also 38 C.F.R. § 3.317.

The Board has reviewed all the evidence in the appellant's claims file and Virtual VA electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is seeking service connection for joint pain.  His service treatment records are silent for complaints or findings of joint pain.  In a March 1993 Certification of Physical Condition, he denied receiving any physician care or prescription medications in the prior 12 months and denied any physical limitations. 

Post-service, VA treatment records from 1994 to 2011 show treatment for various ailments, but no specific complaints concerning generalized joint pain.  Rather, the complaints referred to specific diagnoses or events, such as the Veteran kneeling on a nail and receiving a puncture wound to the left knee, a lipoma causing complaints in the neck and shoulder/mid back area and in the hand, and abdominal pain radiating to the back.  In June 2000 he was diagnosed with subscapular bursitis.  

A private chiropractic evaluation dated in May 2008 shows the Veteran's complaints of joint pain and general soreness.  

The Board remanded the claim in January 2011, in part, to schedule the Veteran for a VA joints examination to ascertain the current nature and extent of any disability manifested by joint pain.  

The Veteran underwent a VA examination in February 2011.  He reported the onset of joint pains in the hips, knees and shoulders around 1994-1995.  He indicated having joint pain over time with no acute injury.  X-rays of right and left hip joints revealed small spurs at the acetabulum.  X-rays of right knee revealed mild medial joint space narrowing without significant osteoarthritic changes and possible joint effusion.  X-rays of the left knee showed mild medial joint space narrowing without osteoarthritic change and tiny spurs of the posterior patella.  X-rays of the right and left shoulder were unremarkable.  The Veteran was diagnosed with bilateral hip spurs at acetabulum, degenerative joint disease of the bilateral knees and chronic bilateral shoulder tendonitis.  The examiner concluded that the Veteran's joint pains are related to a diagnosed musculoskeletal disorder and she did not see any evidence in the review of the claims file, including service records, that the diagnosed joint conditions are related to the Veteran's service in the Persian Gulf.  The examiner noted that the opinion was based on the medical examination, x-ray findings and a review of the medical records.      

At the outset, the Board points out that the Veteran's various joint pains have been attributed to diagnoses of bilateral hip spurs, degenerative joint disease of the bilateral knees and chronic bilateral shoulder tendonitis.  As the Veteran's complaints have been attributed to a known clinical diagnoses, an award of service connection for complaints of joint pain, pursuant to the provisions of 38 U.S.C.A.
§ 1117, is precluded. 

The Board also finds that the record does not support an award of service connection on any other basis.  As noted above, the Veteran's service treatment records reflect no complaints, findings or diagnosis pertinent to his joints.  Additionally, there is no evidence of arthritis within one year following the Veteran's discharge from service.  The only competent opinion of record is provided by a VA examiner in February 2011, and this opinion weighs against the claim.  The examiner based the opinion on a physical examination of the Veteran, x-ray studies and a review of the Veteran's medical records.   In summary, the probative evidence does not show that the Veteran has a joint disorder that is related to his service, and the claim must be denied. 

To the extent that the Veteran himself believes that he has a current joint disability that is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion, as such matter requires medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of a joint disorder is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In sum, a joint disability was not shown in service or for several years thereafter, the Veteran currently suffers from diagnosed joint disabilities, and there is no competent medical opinion establishing a link between those diagnosed joint disabilities and his service.  Thus, the preponderance of the evidence is against the Veteran's claim and the claim is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for joint pain, to include as an undiagnosed illness, is denied.



REMAND

While further delay is regrettable, the Board observes that additional development is still required prior to adjudicating the Veteran's claim for service connection for bronchitis (claimed as respiratory problems). 

As noted above, the Veteran is a Persian Gulf War veteran.

The Veteran essentially contends that he has respiratory problems that are related to his active service.  During active service, in December 1990, the Veteran had outpatient treatment for coughing and congestion.  The treating clinician observed that the Veteran had head congestion, and that his lungs were clear to auscultation.  The clinician's impression was viral syndrome.  There was no further treatment during active service for respiratory symptoms.

Post-service, VA treatment records reflect treatment for respiratory complaints from 1997 to 2004 on a number of occasions for pharyngitis, bronchitis and sinusitis.   

The Board's January 2011 remand instructed the RO/AMC to schedule the Veteran for a VA respiratory examination to ascertain the current nature and extent of any respiratory condition.  For any diagnosed respiratory disorder, the examiner was to determine whether it is at least as likely as not (50 percent probability or greater) that the disorder arose during service or is related to service, to include the Veteran's treatment for a viral syndrome in December 1990.  If the examiner determined the respiratory complaints were unrelated to a diagnosed disorder, the examiner was to indicate whether such represents an undiagnosed illness and whether the disorder is related to the Veteran's service in the Persian Gulf.  

Pursuant to the Board's February 2010 remand, the Veteran underwent a VA respiratory examination in February 2011.  The Veteran was diagnosed as having episodic bronchitis.  The examiner concluded that the Veteran's respiratory complaints are related to a diagnosed disorder and that she did not see any evidence in the review of the claims file, including service records, that the respiratory condition is related to the Veteran's service in the Persian Gulf.  However, the Board notes that the examiner failed to discuss whether the diagnosed episodic bronchitis arose during service or is related to service, to include the Veteran's treatment for a viral syndrome in December 1990.  According, the Board finds that the opinion provided by the February 2011 VA examiner does not fully comply with the directive in the January 2011 remand.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Thus, this issue must be remanded for compliance with the January 2011 Board remand in order to obtain the requested opinion with consideration of the Veteran's complete medical history, specifically taking into account his treatment for a viral syndrome in December 1990.

All relevant ongoing VA medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all relevant treatment records for the Veteran from Mountain Home, Tennessee VA Medical Center dating from May 2011.  If the records are not available, the claims file should be annotated as such and the Veteran notified of such. 

2.  Return the claims file to the examiner who conducted the February 2011 VA examination, if available, to determine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed episodic bronchitis arose during service or is related to service, to include the Veteran's treatment for a viral syndrome in December 1990.  A complete rationale for all opinions expressed should be provided.

If this examiner is not available, arrange for the opinion to be provided by another examiner of similar qualifications. If a new examination is deemed necessary by the examiner, one should be scheduled.

3.  Thereafter, the RO/AMC should review the claims file to ensure that the requested medical opinion is responsive to and in complete compliance with the directives of this remand, and if it is not, the RO/AMC should implement corrective procedures. 

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


